DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II, claims 11-20, in the reply filed on 28 September 2022, is acknowledged.  The traversal is on the ground(s) that a serious search burden or examination burden would not exist if restriction were not required.  This is not found persuasive because there would at least be a serious examination burden if restriction were not required at least because different text search queries would be required, prior art applicable to one invention may not be applicable to another invention (at least due to the different broadness of claims 1 and 11), and the inventions may raise different non-prior art issues. Applicant’s argument that amendments made to one set of claims would likely be made in the other set of claims if considered together is not relevant to the restriction requirement of the original claims, and Applicant is reminded that failure to make concurrent amendments to the nonelected invention may result in a loss of the right to rejoinder. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention of Group I, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 28 September 2022.




Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows: 
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/167,591, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The prior-filed application ‘591 fails to provide adequate support for limitations regarding a sensor-assisted proximal tibial resection guide and a sensor-assisted distal femoral resection guide (see at least claim 11); the prior-filed application ‘591 appears to discuss sensors (see page 2 of Specification) but does not disclose proximal tibial or distal femoral resection guides or their being assisted by such sensors. Therefore, the claims are afforded a priority date of 27 May 2016 based on priority to prior-filed application, Application No. 15/167,261.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the sensor-assisted distal femoral resection guide comprising a base including pin holes to facilitate coupling to bone; a cutting guide connected to the base; and a sensor unit connected to the base, the sensor unit comprising first and second inertial sensors each configured to produce orientation-based data from which bone orientation can be determined (claim 15), must be shown or the feature(s) canceled from the claim(s). The drawings appear to show that the sensor-assisted proximal tibial resection guide (FIG. 6B) comprises these parts, but the sensor-assisted distal femoral resection guide (FIG. 5B) does not comprise a cutting guide and a sensor unit (602) connected to the same base. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification does not provide proper antecedent basis for the sensor-assisted distal femoral resection guide comprising a cutting guide and a sensor unit connected to the same base, the sensor unit comprising first and second inertial sensors (claim 15); and the sensor of the sensor-assisted adjustable distractor comprising an accelerometer (claim 18). 

Claim Objections
Claims 12-15 and 18 are objected to because of the following informalities: improper antecedence and language. Appropriate correction is required. The following amendments are suggested: 
Claim 12 / ll. 4: “a surgical plan configured for the knee” 
Claim 15 / ll. 3: “pin holes configured to facilitate” 
Claim 18 / ll. 1: “the sensor of the sensor-assisted adjustable distractor comprises:”














Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 11, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. US 8,551,100 to Metzger, in view of U.S. Patent No. US 8,265,790 to Amiot et al. (hereinafter, “Amiot”) and U.S. Patent No. US 8,551,023 to Sherman et al. (hereinafter, “Sherman”). 
As to claim 11, Metzger discloses a system for performing an arthroplasty procedure, the system comprising a proximal tibial resection guide (1100) (col. 2 / ll. 3-7, col. 16 / ll. 64 – col. 17 / ll. 9), shown in FIGs. 15-22; a distal femoral resection guide (200) (col. 14 / ll. 18-39), shown in FIGs. 12-14; and an adjustable 4-in-1 cut block (4500; adjustable at least because the sections 4504 and 4506 are moveable to adjust their position relative to main body 4502; facilitates 4 cuts in 1 block, with guides 4508, 4532, 4562, 4566) (col. 29 / ll. 21 – col. 30 / ll. 33, col. 32 / ll. 28-33), shown in FIGs. 38-41. 
Metzger is silent as to each of the proximal tibial resection guide and the distal femoral resection guide being sensor-assisted so that the arthroplasty procedure is sensor-assisted (claim 11). 
As to claim 11, Amiot teaches a system for performing a sensor-assisted arthroplasty procedure (col. 1 / ll. 30-42), in the same field of endeavor of systems for orthopedic surgery, the system comprising a sensor-assisted proximal tibial resection guide (75; micro-electromechanical sensors [MEMS] assist positioning of the guide) (col. 4 / ll. 23-44, col. 12 / ll. 10-56), shown in FIGs. 9-10; a sensor-assisted distal femoral resection guide (10, 10’; MEMS assisted) (col. 10 / ll. 50 – col. 11 / ll. 2), shown in FIGs. 14-17. 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide each of the proximal tibial resection guide and the distal femoral resection guide of Metzger with attached sensors to determine position and orientation information so that the surgeon can visualize the position of the guides with respect to the bones, to ensure proper placement and accurate resection. 
Metzger is silent as to the system comprising a sensor-assisted adjustable distractor (claim 11); wherein the sensor-assisted adjustable distractor comprises a tibial arm; a femoral arm pivotably coupled to the tibial arm; a tibial plate coupled to a distal end of the tibial arm; a femoral plate coupled to a distal end of the femoral arm; and a sensor connected to the femoral plate or the tibial plate (claim 16); wherein the sensor-assisted adjustable distractor further comprises a spring configured to bias a relative position of the femoral arm and the tibial arm; and a stay to lock a relative position of the femoral arm and the tibial arm (claim 17). 
As to claim 11, Sherman teaches a system for performing a sensor-assisted arthroplasty procedure, in the same field of endeavor of systems for orthopedic surgery, the system comprising a sensor-assisted adjustable distractor (16; the distractor is assisted by sensor 12 which monitors relative joint forces while the distractor is distracting the joint) (col. 21 / ll. 27-41, col. 22 / ll. 20-41), shown in FIGs. 27-30 and 38; and a cut block (860), shown in FIG. 38. 
As to claim 16, Sherman teaches the system of claim 11, wherein the sensor-assisted adjustable distractor (16) comprises a tibial arm (portion of handle connected to tibial plates 538 and 542) (col. 22 / ll. 1-19), shown in FIG. 30; a femoral arm (portion of handle connected to femoral plates 540 and 544) pivotably coupled to the tibial arm (at pivot point 554) (col. 22 / ll. 42-44); a tibial plate (538, 542) coupled to a distal end of the tibial arm, shown in FIG. 30; a femoral plate (540, 544) coupled to a distal end of the femoral arm; and a sensor (12) connected to the femoral plate or the tibial plate (a tibial paddle 34 of the sensor 12 is in contact with and thus functionally connected to the tibial plates 538, 542) (col. 22 / ll. 20-41), shown in FIG. 27. 
As to claim 17, Sherman teaches the system of claim 16, wherein the sensor-assisted adjustable distractor further comprises a spring (546, 548) configured to bias a relative position of the femoral arm and the tibial arm (col. 22 / ll. 12-15); and a stay (550, 552) to lock a relative position of the femoral arm and the tibial arm (col. 22 / ll. 15-19), shown in FIG. 30. 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide Metzger’s system with a sensor-assisted adjustable distractor by providing both an adjustable distractor (Sherman, 16) and a compatible sensor (Sherman, 12) as taught by Sherman, so that the patient’s joint may be distracted in flexion for greater access to the bones during resection (Sherman, col. 27 / ll. 10-29) while the sensor is used during the surgical procedure to monitor the patient’s joint forces to ensure desired balance of joint forces is maintained throughout the procedure (Sherman, col. 26 / ll. 8 – col. 27 / ll. 29). 

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Metzger in view of Amiot and Sherman (hereinafter, “Metzger/Amiot/Sherman”), as applied to claims 11, 16, and 17 above, and further in view of U.S. Patent No. US 8,382,765 to Axelson et al. (hereinafter, “Axelson”). 
As to claim 12, Metzger/Amiot/Sherman disclose the system of claim 11, further comprising a receiving station (Amiot, processor of the computer-assisted surgery [CAS] system, col. 1 / ll. 43-51). 
As to claim 13, Metzger/Amiot/Sherman disclose the system of claim 12, wherein the sensor-assisted proximal tibial resection guide and the sensor-assisted distal femoral resection guide each comprises a transmitter for relaying sensor data to the receiving station (Amiot, col. 13 / ll. 52 – col. 14 / ll. 8; each resection guide is assisted by a MEMS member, and each MEMS member comprises a transmitter for relaying sensor data to the receiving station). 
As to claim 14, Metzger/Amiot/Sherman disclose the system of claim 13, wherein the receiving station further comprises a display device (computer screen) configured to provide visualization of the sensor data (Amiot, col. 1 / ll. 30-42). 
As to claim 15, Metzger/Amiot/Sherman disclose the system of claim 13, wherein the sensor-assisted proximal tibial resection guide (Amiot, 75) and the sensor-assisted distal femoral resection guide (Amiot, 10, 10’) each comprises a base (Amiot, 76; 10’) including pin holes to facilitate coupling to bone, shown in FIGs. 10 and 16; a cutting guide (Amiot, 77; 10) connected to the base (col. 12 / ll. 36-38; col. 10 / ll. 58-59), shown in FIGs. 10 and 16; and a sensor unit (MEMS unit integral with 77 or MEMS unit 79; MEMS on 10’) connected to the base (col. 12 / ll. 40-43; connected at least as a functional unit), the sensor unit comprising first and second inertial sensors each configured to produce orientation-based data from which bone orientation can be determined (col. 2 / ll. 41 – col. 3 / ll. 11). 
Metzger/Amiot/Sherman are silent as to the receiving station including a computer-readable medium including image data for a three-dimensional reconstruction of a knee of a patient; and a surgical plan for the knee of the patient comprising a selection of a prosthesis; and a range of sizes for the prosthesis based on the image data (claim 12). 
Axelson teaches that a computer-assisted surgery system is useful for both planning and executing various procedures, in the same field of endeavor of systems for orthopedic surgery. Axelson teaches the planning includes obtaining image data for a three-dimensional reconstruction of a knee of a patient (surface shape information to create a map of the knee, col. 1 / ll. 62 – col. 2 / ll. 24, col. 3 / ll. 10-51), which is used to plan the remaining steps of the procedure, including a selection of a prosthesis (choosing a shape of a prosthesis, col. 2 / ll. 8-13); and a range of sizes for the prosthesis based on the image data (the plan is used to assess a plurality of fit parameters for a range of possible sizes and positions based on a set of prioritized parameters to provide the surgeon with reasonable size/position options from which to select the final implant size and position based on his or her knowledge and experience, col. 6 / ll. 37-67). 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the computer-assisted surgery system of Metzger/Amiot/Sherman (disclosed in Amiot) for planning as well as executing various procedures, as taught by Axelson, to facilitate more accurate and time efficient planning of the procedure to help ensure that an optimal size and position of the prosthesis is planned in order to prevent or minimize the creation of notches in the bone and other inefficiencies and/or less desirable design alternatives (Axelson, col. 3 / ll. 1-6). The receiving station in Amiot would include a computer readable medium as taught by Axelson, including image data for a three-dimensional reconstruction of a knee of a patient which is used to surgically plan the remaining steps of the knee procedure, including a selection of a prosthesis by shape, and a range of sizes for the prosthesis based on the image data so that the surgeon can select the final implant size and position from a range of possible sizes and positions based on his or her knowledge and experience. The subsequent resections as guided by the sensor-assisted resection guides taught by Amiot would be able to proceed as guided by the computer-assisted surgery system to obtain the desired fit and location of the selected prosthesis on the remaining bone as dictated by the surgical plan created as taught by Axelson. 




Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Metzger in view of Amiot and Sherman (hereinafter, “Metzger/Amiot/Sherman”), as applied to claims 11, 16, and 17 above, and further in view of U.S. Patent Application Publication No. US 2016/0007909 to Singh et al. (hereinafter, “Singh”). 
As to claim 18, Metzger/Amiot/Sherman disclose the sensor (Sherman, 12) of the sensor-assisted adjustable distractor comprises a force-sensing module (Sherman, col. 6 / ll. 49 – col. 7 / ll. 6), but are silent as to the sensor comprising an accelerometer. 
Singh teaches that a force-sensing module may include an inertial measurement unit (445) to provide orientation and/or position information associated with the force-sensing module relative to a reference, where the inertial measurement unit includes an accelerometer (244) (¶65), in the same field of endeavor of systems for orthopedic surgery. 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the sensor of the sensor-assisted adjustable distractor of Metzger/Amiot/Sherman with an inertial measurement unit including an accelerometer as taught by Singh to provide orientation and/or position information, so that the orientation and/or position of the distractor relative to the tibia against which it is positioned may be determined to ensure appropriate positioning of the distractor for accurate force measurements, and/or the orientation and/or position of the distractor and thus the tibia against which it is positioned may be determined relative to other structures such as the femur to determine relative flexion or extension of the joint for appropriate balancing. 


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Metzger in view of Amiot and Sherman (hereinafter, “Metzger/Amiot/Sherman”), as applied to claims 11, 16, and 17 above, and further in view of U.S. Patent No. US 6,827,723 to Carson. 
As to claim 20, Metzger/Amiot/Sherman disclose the system of claim 11, further comprising a touchscreen display device (computer screen) configured to view output of the sensor-assisted proximal tibial resection guide, the sensor-assisted distal femoral resection guide (Amiot, col. 1 / ll. 30-42), and the sensor-assisted adjustable distractor (Sherman, col. 17 / ll. 9-12), but is silent as to the display device having a touchscreen. 
As to claim 20, Carson teaches a system for performing a sensor-assisted arthroplasty procedure (col. 1 / ll. 13-40) that utilizes a touchscreen display device (col. 14 / ll. 1-6) for ease of user interaction with the displayed sensor data and to allow selection of proper size and type of implant, in the same field of endeavor of systems for orthopedic surgery. 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a touchscreen display device in the system of Metzger/Amiot/Sherman for ease of user interaction, as taught by Carson. 









Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: None of the searched, pertinent prior art clearly shows by itself, or in combination with each other, a system for performing a sensor-assisted arthroplasty procedure, the system comprising a sensor-assisted proximal tibial resection guide; a sensor-assisted distal femoral resection guide; a sensor-assisted adjustable distractor; and an adjustable 4-in-1 cut block; wherein the adjustable 4-in-1 cut block comprises a cutting block having an adjustable distance between an anterior cut guide and a posterior cut guide; a sizer mounted to the cutting block, the sizer comprising medial and lateral posterior feet having an adjustable distance from one of the cut guides and an adjustable angular position relative to the one of the cut guides; an adjustable post coupling together the anterior cut guide and the posterior cut guide, the adjustable post comprising first and second posts connected to the anterior cut guide and the posterior cut guide, respectively, and telescopically connected to each other; and first and second fingers extending from the first and second posts, respectively; and a first adjuster knob connected to the adjustable post to change the adjustable distance between the anterior cut guide and the posterior cut guide; wherein the first and second fingers are coupled to the first adjuster knob to push and pull the first and second posts away from and toward each other. The closest prior art is U.S. Patent Nos. US 7,780,672 to Metzger et al. (hereinafter, “Metzger ‘672”) and US 8,506,571 to Chana et al. (hereinafter, “Chana”), and U.S. Patent Application Publication No. US 2014/0025081 to Lorio et al. (hereinafter, “Lorio”). 
Metzger ‘672 discloses a cutting block (100) having an adjustable distance between an anterior cut guide (upper 104) and a posterior cut guide (lower 104) (col. 2 / ll. 42-65), shown in FIG. 9; an adjustable post (112) coupling together the anterior cut guide and the posterior cut guide; and a first adjuster knob (116) connected to the adjustable post to change the adjustable distance between the anterior cut guide and the posterior cut guide; but is silent as to a sizer mounted to the cutting block, the sizer comprising medial and lateral posterior feet having an adjustable distance from one of the cut guides and an adjustable angular position relative to the one of the cut guides; the adjustable post comprising first and second posts connected to the anterior cut guide and the posterior cut guide, respectively, and telescopically connected to each other; and first and second fingers extending from the first and second posts, respectively; wherein the first and second fingers are coupled to the first adjuster knob to push and pull the first and second posts away from and toward each other. 
Chana discloses an anterior cut guide (50a) with an adjustable distance relative to a sizer (1100) (col. 20 / ll. 34 – col. 21 / ll. 3), shown in FIG. 25A; the sizer (1100) comprising medial and lateral posterior feet (1110A,B) having an adjustable distance from the cut guide and an adjustable angular position relative to the cut guide (col. 10 / ll. 36-67), shown in FIGs. 2A-2D; an adjustable post (46) coupling the anterior cut guide to the sizer; but is silent as to an adjustable 4-in-1 cut block comprising a cutting block having an adjustable distance between an anterior cut guide and a posterior cut guide; an adjustable post coupling together the anterior cut guide and the posterior cut guide, the adjustable post comprising first and second posts connected to the anterior cut guide and the posterior cut guide, respectively, and telescopically connected to each other; and first and second fingers extending from the first and second posts, respectively; and a first adjuster knob connected to the adjustable post to change the adjustable distance between the anterior cut guide and the posterior cut guide; wherein the first and second fingers are coupled to the first adjuster knob to push and pull the first and second posts away from and toward each other.
Lorio discloses a sizer comprising medial and lateral posterior feet (410) having an adjustable angular position (¶55); and a first adjuster knob (560), but is silent as to an adjustable 4-in-1 cut block comprising a cutting block having an adjustable distance between an anterior cut guide and a posterior cut guide; an adjustable post coupling together the anterior cut guide and the posterior cut guide, the adjustable post comprising first and second posts connected to the anterior cut guide and the posterior cut guide, respectively, and telescopically connected to each other; and first and second fingers extending from the first and second posts, respectively; and a first adjuster knob connected to the adjustable post to change the adjustable distance between the anterior cut guide and the posterior cut guide; wherein the first and second fingers are coupled to the first adjuster knob to push and pull the first and second posts away from and toward each other. 
There is no reasonable motivation to make modifications to the cited art to resolve the above deficiencies and arrive at the claimed invention. 
The claims distinguish over the uncovered relevant art cited in the attached PTO-892. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY L KAMIKAWA whose telephone number is (571)270-7276. The examiner can normally be reached M-F 10:00-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong, can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY L KAMIKAWA/Examiner, Art Unit 3775